Name: COMMISSION REGULATION (EC) No 570/97 of 26 March 1997 altering the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 No L 85/54 EN Official Journal of the European Communities 27. 3 . 97 COMMISSION REGULATION (EC) No 570/97 of 26 March 1997 altering the corrective amount applicable to the refund on malt market into account, the corrective amount at present applicable to the refund on malt should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (4) thereof, Whereas the corrective amount applicable to the refund on malt was fixed by Commission Regulation (EC) No 1 675/96 (3), as amended by Regulation (EC) No 251 8 /96 (4); Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 13(4) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of malt is hereby altered to the amount set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1997. For the Commission Franz FISCHLER Member of the Commission '  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . &gt;) OJ No L 126, 24. 5. 1996, p. 37 . -1 ) OJ No L 214, 23 . 8 . 1996, p. 16 . 4) OJ No L 345, 31 . 12 . 1996, p. 62 . 27. 3 . 97 EN Official Journal of the European Communities No L 85/55 ANNEX to the Commission Regulation of 26 March 1997 altering the corrective amount applicable to the refund on malt (ECU/tonne) Product code Current 4 1 st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 1107 10 11 9000 0 0 0 0 0 0 1107 10 19 9000 0 0 0 0 0 0 1107 10 91 9000 0 0 0 0 0 0 1107 10 99 9000 0 0 0 0 0 0 1107 20 00 9000 0 0 0 0 0 0 (ECU/tonne) Product code 6th period 10 7th period 11 8th period 12 9th period 1 10th period 2 1 1 th period 3 1107 10 11 9000 0 0 0 0 0 0 1107 10 19 9000 0 0 0 0 0 0 1107 10 91 9000 0 0 0 0 0 0 1107 10 99 9000 0 0 0 0 0 0 1107 20 00 9000 0 0 0 0 0 0